Citation Nr: 1106744	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine
 
 
THE ISSUE
 
Entitlement to service connection for diabetes mellitus, type II.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel 
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from 
November 1961 to November 1963 with additional periods of service 
with the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans Affairs 
(VA).
 
 
FINDING OF FACT
 
Diabetes mellitus, type II is not etiologically related to 
service.
 
 
CONCLUSION OF LAW
 
Diabetes mellitus was not incurred or aggravated during service, 
and it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in pre-rating correspondence dated 
October 2005 of the information and evidence needed to 
substantiate and complete his claims.  In March 2006, the Veteran 
was provided with information regarding how disability 
evaluations and effective dates are assigned.  The claim was 
readjudicated in a July 2007 supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing VA examinations.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.
 
The Board acknowledges that the Veteran has not been afforded a 
VA examination to determine the nature and etiology of his 
diabetes mellitus.  However, a VA examination or opinion is 
deemed necessary only if the evidence of record (a) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.
 
Laws and Regulations
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
Where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes becomes manifest to a degree of 
10 percent within one year from date of termination of active 
duty that disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309.
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) 
(2010).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 
C.F.R. § 3.6(c)(3) (2010).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106.
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  
Diabetes mellitus is among the diseases for which presumptive 
service connection is available, or potentially may be available, 
if exposure to herbicides on the land mass of the Republic of 
Vietnam during the Vietnam War is shown.  See 38 C.F.R. § 
3.309(e).  
There is no evidence that the appellant served on the land mass 
of the Republic of Vietnam during the Vietnam War.
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
The Veteran contends that, based on his National Guard service in 
Gagetown, Canada, he was exposed to Agent Orange and other 
chemical agents and that such exposure led to his presently 
diagnosed diabetes.

The Veteran's Army and National Guard service treatment records 
are silent for any complaints, symptoms or diagnoses pertaining 
to diabetes mellitus.  National Guard personnel records confirm 
that the Veteran served on active duty for training between 
August 10 and 24, 1984 in Gagetown, Canada.  
 
There is no evidence of Vietnam service for which the Veteran's 
diabetes could be presumed to have been incurred as due to 
exposure to Agent Orange.  Indeed, the Veteran does not contend 
that he developed diabetes as a result of service in Vietnam.  
38 C.F.R. §§ 3.307, 3.309.
 
Where, as here, no presumption for service connection applies, in 
order to establish entitlement to service connection, the 
evidence must demonstrate a present disease or injury, an 
incurrence of that disease or injury in service and a link 
between service and the present disease or injury.  The Veteran's 
medical records demonstrate that he presently carries a diagnosis 
of diabetes mellitus, type II.
 
Supporting his claim are reports by the Department of Defense 
which affirm that, between December 1966 and October 1967, 
herbicides to include Agent Orange and Agent Blue were used in 
Gagetown.  The Veteran has additionally submitted multiple 
articles which discuss the spraying of chemical agents during 
that time, the potential health effects of the chemicals, and the 
possibility that the chemicals are still present in the soil and 
plant life of Gagetown. 
 
Significantly, this evidence does not show that the Veteran was 
actually exposed to Agent Orange or other herbicides.  The 
Veteran contends that the chemicals used in 1966 and 1967 were 
still present in Gagetown when he trained in 1984.  The evidence 
does not, however, affirmatively demonstrate that the Veteran 
himself was exposed to any chemical agent.  Moreover, as noted 
above, presumptive periods do not apply to either ACDUTRA or 
INACDUTRA service.  Biggins.  While the Veteran has submitted 
evidence which notes the effects of herbicides generally, there 
is no showing that the Veteran, or his unit, specifically were 
exposed to herbicides.  While evidence shows that some of 
Gagetown was exposed to herbicides in 1966 and 1967 that fact is 
insufficient to show that the Veteran specifically was exposed to 
such elements over fifteen years later.  The use of the herbicide 
in 1966 and 1967 is insufficient to establish entitlement to 
direct service connection based on ACDUTRA service in 1984.
 
The Board acknowledges that the Veteran contends that he has 
diabetes because of his service at Gagetown.  As a lay person, 
the Veteran can speak to the etiology of a disease in which the 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg.  See Jandreau v. Nicholson, 429 F. 3d 
2007).  Here, however, the question of etiology of his diabetes 
goes beyond a simple and immediately observable cause-and-effect 
relationship.  As such, the Veteran is not competent to render an 
opinion as to the source of his diabetes mellitus.  Thus, a 
medical opinion is required to establish service connection in 
this case.
 
Having reviewed the Veteran's treatment records, the Board notes 
that the evidence does not contain a single medical opinion in 
which the Veteran's diabetes is linked to his service to include 
his service at Gagetown.  A November 2005 VA medical treatment 
record repeats the Veteran's own assertions that he has diabetes 
mellitus as a result of exposure, however, beyond reiterating the 
appellant's own claims, the medical evidence is completely silent 
as to any relation between the Veteran's service and his diabetes 
mellitus.  
 
In this case, as the record preponderates against finding the in-
service incurrence of diabetes, exposure to herbicides or a 
medical nexus between the Veteran's service and his diabetes, the 
claim of entitlement to service connection must fail.  
 
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

The appeal is denied.
 
 
ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


